       Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
DERRICK, et al.,                          : Civil Action No. 2:19-cv-01541-HB
                                          :
                     Plaintiffs           :
                                          :
             v.                           :
                                          :
THE GLEN MILLS SCHOOLS, et al.,           :
                                          :
                     Defendants           :
                                          :




                MEMORANDUM OF LAW IN SUPPORT OF
        MOTION OF DEFENDANTS, THE GLEN MILLS SCHOOLS AND
    RANDY IRESON, TO STRIKE AND/OR DISMISS PLAINTIFFS’ COMPLAINT




                                    STRADLEY RONON STEVENS & YOUNG, LLP
                                    By: Joseph McHale (Pa. No. 65706)
                                    Great Valley Corporate Center
                                    30 Valley Stream Parkway
                                    Malvern, PA 19355
                                    610.640.8007
                                    jmchale@stradley.com

                                    Joseph T. Kelleher (Pa. No. 202786)
                                    Brandon M. Riley (Pa. No. 316136)
                                    2005 Market Street, Suite 2600
                                    Philadelphia, PA 19103
                                    215.564.8034; 215.564.8147
                                    jkelleher@stradley.com; briley@stradley.com

                                    Counsel for Defendants,
                                    The Glen Mills Schools and Randy Ireson
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 2 of 27




       Defendants, The Glen Mills School (“Glen Mills”) and Randy Ireson (“Dr. Ireson,” and

together with Glen Mills, collectively, the “Glen Mills Defendants”), by and through their

undersigned counsel, Stradley Ronon Stevens & Young, LLP, hereby submit this memorandum

of law in support of their Motion to Strike and/or Dismiss Plaintiffs’ Complaint (the “Motion”).

I.     INTRODUCTION

       Fueled by a sensationalized and unsubstantiated article in The Philadelphia Inquirer,

much of which is regurgitated in Plaintiffs’ Complaint, Plaintiffs purport to bring this class

action on behalf of “hundreds of youth who suffered at the hands of Glen Mills leadership and

staff.” In their massive, 506-paragraph Complaint, the filing of which was accompanied by a

televised press conference, Plaintiffs accuse the Glen Mills Defendants of subjecting Glen Mills

students to “physical violence and psychological abuse” while depriving them of an appropriate

education. Employing language that resembles tabloid journalism more than federal court

pleading, Plaintiffs claim that “lurking inside [Glen Mills’] storied halls was a culture of

malicious and sadistic abuse,” which Plaintiffs describe as “reminiscent of the darkest times –

real or imagined – in our history of the maltreatment of youth.” In addition to their generalized

accusations about Glen Mills’ so-called “culture of violence,” Plaintiffs, four individuals who

were previously adjudicated delinquent and placed at Glen Mills by juvenile courts, also level

serious allegations against the Glen Mills Defendants and others concerning individual alleged

instances of physical abuse by staff members and students at Glen Mills as well as alleged

deficiencies in the educational services provided to students at Glen Mills.

       Plaintiffs’ allegations of institutionalized and systemic abuse at Glen Mills are false.

Likewise, Glen Mills’ investigation of Plaintiffs’ more specific allegations of individual

instances of abuse reveals that the allegations either mischaracterize or exaggerate the facts or, in

many instances, are demonstrably false. The Glen Mills Defendants will prove that Glen Mills
                                                  1
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 3 of 27




puts the safety and well-being of its students, including Plaintiffs, first, that Glen Mills provides

quality educational services to its students (in circumstances where traditional classroom

instruction simply is not feasible), and that Plaintiffs’ allegations to the contrary are groundless.

That, of course, is a fight for another day. However, there are important issues that the Court can

and should address at this stage of the litigation.

       First, Plaintiffs’ Complaint, which spans nearly 150 pages and is rife with purple prose

and lengthy quotes from news articles and other documents, fails to conform to the requirements

of Federal Rule of Civil Procedure 8(a). Far from a “short and plain statement” of Plaintiffs’

claims, the Complaint is a seemingly endless tome that defendants cannot reasonably be

expected to answer. The Glen Mills Defendants request that the Court strike the Complaint and

require Plaintiffs to file a complaint that complies with Rule 8(a) by setting forth Plaintiffs’

claims in simple, direct allegations to which the defendants can reasonably respond.

       Second, it is obvious from the face of Plaintiffs’ Complaint that this case cannot be

maintained as a class action under Federal Rule of Civil Procedure 23. The alleged class and

subclasses are so amorphously-defined, and the alleged claims and relief sought so necessarily

individualized, that it is impossible for this case to proceed on a class basis in any manner

consistent with Rule 23 and due process. No amount of class discovery will enable Plaintiffs to

satisfy the requirements of Rule 23, and the Glen Mills Defendants therefore request that the

Court strike the class allegations from Plaintiffs’ Complaint, allowing each Plaintiff to proceed

with his claims on an individual basis.

       Third, Plaintiffs’ education-based claims against Glen Mills (Counts III, IV, V, IX, and

X), including those framed as arising under 42 U.S.C. § 1983 (“Section 1983”), Section 504 of

the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504), and the Americans with



                                                      2
           Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 4 of 27




Disabilities Act, 42 U.S.C. § 12132 (the “ADA”), all are grounded in the alleged failure of Glen

Mills to provide a free appropriate public education (“FAPE”). As such, the claims sound in the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (the “IDEA”), and

Plaintiffs were required to exhaust their administrative remedies under the IDEA, or plead a

legitimate excuse for failing to pursue such remedies, as a jurisdictional prerequisite to bringing

this action. Plaintiffs failed to do so, and the Court should dismiss Plaintiffs’ education-based

claims for lack of subject matter jurisdiction.

          Finally, Plaintiffs’ Section 1983 claim in Count I purports to assert a claim against the

Glen Mills Defendants under both the Eighth and Fourteenth Amendments, arising from the

alleged “excessive and unreasonable use of force” and the alleged failure to provide adequate

medical treatment. However, only the Eighth Amendment applies to such claims by individuals

in state custody, like Plaintiffs. Accordingly, the Glen Mills Defendants request that the Court

dismiss Plaintiffs’ Count I for failure to state a claim to the extent that the claim is grounded in

the alleged violation of the Fourteenth Amendment.

II.       FACTUAL BACKGROUND1

          Plaintiffs allege that Glen Mills is a private residential rehabilitative institution located in

Glen Mills, Pennsylvania, which provides educational and rehabilitative services in connection

with the court placement of adjudicated youth. (Compl. ¶¶ 1, 23-25.) Plaintiffs allege that Dr.

Ireson was the Executive Director at Glen Mills from 2013 through February 2019, with

responsibility for the management and supervision of Glen Mills’ day-to-day operations. (Id. ¶¶

28-29.)




1
      The facts set forth in this section are taken from the allegations of the Complaint. Glen Mills denies
      many of these allegations; however, they are taken as true for the purposes of the Motion.

                                                       3
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 5 of 27




        Although Plaintiffs purport to bring this action on behalf of “hundreds of youth who

suffered at the hands of Glen Mills leadership and staff” (id. ¶ 2), the Complaint sets forth the

individualized claims of four Glen Mills students – “Derrick,” “Walter,” “Thomas,” and “Sean”

– regarding alleged inadequate educational services and physical abuse at Glen Mills. 2

        A.      Allegations as to “Derrick”

        Derrick alleges that he was adjudicated delinquent in September 2017 and was placed at

Glen Mills in March 2018, after he violated probation. (Id. ¶ 84, 88.) Derrick resided at Glen

Mills until March 2019. (Id. ¶ 84.) Plaintiffs allege that Derrick is diagnosed with Attention-

Deficit Disorder, Hyperactivity Disorder and therefore is eligible for an Individualized Education

Program (“IEP”). (Id. ¶ 85.) Despite his alleged need for specialized education, Plaintiffs allege

that Derrick was placed in a computer-based credit recovery program that was not differentiated

from the other students at Glen Mills and did not provide instruction or support from a teacher,

except for one hour of live reading assistance each week. (Id. ¶¶ 89-90.) Derrick alleges that he

had difficulty with the computer-based program due to lack of support and instruction as well as

technical problems. (Id. ¶¶ 90-92.) Plaintiffs allege that Derrick eventually was removed from

the computer-based program and provided paper learning materials, but that he nonetheless did

not receive appropriate instruction. (Id. ¶ 106.)

        Plaintiffs allege that during Derrick’s stay at Glen Mills, the school did not conduct a

proper IEP meeting with his mother and instead unilaterally created an IEP for Derrick, which

reduced the specialized educational services Derrick had been receiving prior to attending Glen


2
    Plaintiffs have identified themselves in the Complaint only by pseudonyms. Plaintiffs, however, have
    not even attempted to demonstrate that they meet the high bar of establishing a “reasonable fear of
    severe harm” necessary to overcome the “universal public interest in access to the identities of
    litigants.” Doe v. Megless, 654 F.3d 404, 408-411 (3d Cir. 2011) (emphasis added). At the
    appropriate time, Glen Mills intends to move the Court for an Order directing Plaintiffs to amend the
    Complaint to identify the actual parties asserting claims in this action.

                                                    4
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 6 of 27




Mills. (Id. ¶¶ 93-99.) Plaintiffs further allege that Glen Mills did not provide the educational

services set forth in the IEP the school created for Derrick, that Derrick did not receive the

individualized behavior support he needed, and that he was unable to attend vocational

programming because he was designated as a student “on Concern.” (Id. ¶¶ 100-105.) Plaintiffs

generally allege that Derrick did not receive the courses and hours of instruction required by

state law. (Id. ¶ 108.)

        Derrick also alleges that he was physically abused by Glen Mills staff and students while

he resided at Glen Mills. (Id.¶ 108.) Plaintiffs allege that while living in Jefferson Fillmore

Hall, Derrick was punched by a staff member on three different occasions. 3 (Id.¶ 109.) Derrick

alleges that on another occasion, he was punched by a student during a physical altercation in his

unit. (Id. ¶¶ 110-111.) While living at Jackson Hall, Derrick alleges that he was head-butted by

staff member Andre Walker. (Id. ¶ 112.) Plaintiffs also allege that Derrick “faced physical

abuse” while being restrained by unidentified Glen Mills staff members in the cafeteria (John

Does 8-11) and in the classroom (John Doe 12).4 (Id. ¶¶ 113-115.) Derrick alleges that “he was

rarely seen by medical staff at Glen Mills,” despite these incidents. (Id. ¶ 116.) Derrick also

claims that he witnessed “over 200” fights among Glen Mills students. (Id. ¶ 117.)

        B.      Allegations as to “Walter”

        Walter, through his mother, alleges that in March 2018, he was placed at Glen Mills, at

the age of 16, by a Philadelphia County juvenile court judge. (Id. ¶¶ 19, 126.) Walter alleges

that he resided at Glen Mills from March 2018 through March 2019. (Id. ¶ 19.) Without

specificity, Plaintiffs allege that Walter has “qualifying disabilities” and is eligible for special


3
    Despite residing in Jefferson Fillmore Hall for two months, Derrick apparently is unable to identify
    the staff member, whom Plaintiffs refer to in the Complaint as “John Doe 7.” (Compl. ¶ 109.)
4
    Again, Derrick is unable to identify any of the five staff members he claims “abused” him.

                                                    5
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 7 of 27




education services under an IEP. (Id. ¶ 19, 124.) Despite his alleged disabilities, Derrick claims

that he was placed in a computer-based credit recovery program that was not differentiated from

the other students at Glen Mills and did not provide instruction or support from a teacher. (Id. ¶

128.) When Walter refused to participate in the computer-based program, Glen Mills staff

allegedly allowed Walter to go without any education services for two months. (Id. ¶ 129.) And

when Walter was placed “on Concern,” he allegedly was denied access to the special education

resource room and vocational training. (Id. ¶ 130.) Plaintiffs allege that Walter eventually was

transferred from the computer-based credit recovery program to a GED program and provided

GED workbooks for independent study, without live instruction from teachers. (Id. ¶¶ 141-142.)

Walter took the GED test or GED practice tests on multiple occasions, but he did not pass the

test before leaving Glen Mills. (Id. ¶ 146.) Walter’s mother alleges that she was neither

consulted about Walter’s education nor included in the development of his IEP. (Id. ¶ 127, 144.)

Plaintiffs generally allege that Walter did not receive the courses and hours of instruction

required by state law. (Id. ¶ 143.)

         Walter claims that he witnessed and experienced physical abuse at Glen Mills. He

alleges that a staff member (identified as “Sean Doe”) slapped him and pushed him against a

refrigerator when the staff member found a makeshift “self-defense” weapon Walter had secreted

in his unit. (Id. ¶ 131.) Walter alleges that another staff member (Chris Doe) grabbed him by the

throat and choked him. (Id. ¶ 132.) When Walter was caught during an attempted escape from

the Glen Mills campus, Glen Mills employee Robert Taylor allegedly dragged him through thorn

bushes, and, when back at the housing unit, “violently assaulted” him. (Id. ¶¶ 133-134.) Walter

also alleges that he witnessed more than 30 physical restraints, in which staff members slapped,

punched, or choked students, including an incident where a staff member stepped on a student’s



                                                 6
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 8 of 27




jaw. (Id. ¶ 139-140.) Finally, Walter alleges that he was choked by a fellow Glen Mills student

and Glen Mills staff members did not protect him. (Id. ¶ 149.)

       C.      Allegations as to “Thomas”

       Thomas, through his mother, alleges that he was placed at Glen Mills in May 2018, at the

age of 15, by a Philadelphia County juvenile court judge, after having been adjudicated

delinquent. (Id. ¶¶ 21, 154-155.) Thomas alleges that he resided at Glen Mills until March

2019. (Id. ¶ 154.) Plaintiffs allege that Thomas is “suspected of being” a student with a

disability. (Id. ¶ 21.) Thomas alleges that he was placed in a computer-based credit recovery

program and was not given any other option for learning, despite telling Glen Mills that he could

not learn through a computer-based program. (Id. ¶ 157.) Plaintiffs allege that Thomas’ mother

requested an IEP for Thomas, but none was given; that Thomas, a ninth-grader, was given

eleventh grade work; and that Glen Mills reported better grades to Thomas’ mother while he was

at Glen Mills than what the school reported at the time of his discharge. (Id. ¶¶ 158-164.)

Thomas alleges that during times when he was designated as “on Concern,” he was not permitted

to participate in “Career Technical Education.” (Id. ¶ 167.) Plaintiffs allege that Thomas

accumulated 6.5 credits during his nine months at Glen Mills and, generally, did not receive the

courses and hours of instruction required by state law. (Id. ¶¶ 165-166.)

       Thomas alleges that a Glen Mills staff member (Chris Doe 2) hit him in the eye after

Thomas bumped into him. (Id. ¶ 173.) When Thomas hit back “in self-defense,” the staff

member allegedly jumped on top of Thomas and hit him again. (Id.) This incident resulted in

Thomas sustaining a black eye for which he received medical attention the next day. (Id. ¶ 174.)

Thomas claims that during his time at Glen Mills he also observed physical abuse, including staff

members slapping and punching students. (Id. ¶¶ 169-171, 177.)



                                                7
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 9 of 27




        D.      Allegations as to “Sean”

        Sean, through his grandmother, alleges that he was placed at Glen Mills in February

2019, at the age of 16, by a Luzerne County juvenile court judge, after having been adjudicated

delinquent, and left Glen Mills a few weeks later in March 2019. (Id. ¶¶ 22, 183-184.) Sean was

enrolled in the computer-based credit recovery program but was not provided a computer and

was unable to participate in the on-line modules. (Id. ¶ 185.) Although Glen Mills provided

Sean with educational worksheets, he alleges that a staff member told him that he did not need to

complete them. (Id. ¶ 186.) Because Sean was designated as “on Concern” during his brief stay

at Glen Mills, he was not able to leave his unit to participate in vocational training. (Id. ¶ 187.)

Plaintiffs generally allege that Sean did not receive the courses and hours of instruction required

by state law. (Id. ¶ 188.)

        Sean alleges that he witnessed Glen Mills staff “verbal[ly] abuse” and threaten students

and that he observed “roughly five to eight staff-on-youth assaults,” including a staff member

slamming a student against a wall. (Id. ¶¶ 189-192, 200.) Sean also alleges that he observed

“roughly 20 youth-on-youth fights.” (Id. ¶ 200.) Sean claims that he, himself, was attacked by a

student, who punched Sean three times, resulting in a broken jaw and damage to his mouth. (Id.

¶¶ 193-198.) After the altercation, Glen Mills staff members (John Does 13-20) cleaned and

bandaged a cut on Sean’s forehead and took him to another unit to stay overnight. 5 (Id. ¶¶ 194-

195.) The next day, Sean was taken to a dentist at Glen Mills, who took an x-ray of Sean’s jaw

and gave him ibuprofen. (Id. ¶ 195.) Three days later, when the swelling remaining, Sean was

taken to an outside dentist who treated Sean’s broken jaw. (Id. ¶¶ 196-197.) Sean was restricted




5
    Incredibly, Sean is unable to identify any of the staff members who responded to the incident.

                                                    8
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 10 of 27




to a liquid diet because his jaw was wired shut, and he claims that John Does 13-20 did not

provide him a “nutritional alternative” or “balanced drinkable diet.” (Id. ¶ 198.)

       E.       Plaintiffs’ Class Allegations

       Plaintiffs purport to assert their claims on behalf of a “General Class” consisting of “all

youth and young adults who were adjudicated delinquent and were placed by state or local

juvenile justice systems at Glen Mills …”, which then is divided into four sub-classes:

               the “Education Subclass” – “all class members who, while at Glen Mills, were
                deprived of an education in accordance with the requirements of the Pennsylvania
                School Code”;

               the “Special Education Subclass” – “all class members who were identified as
                children with disabilities as defined by [IDEA] prior to placement at Glen Mills”;

               the “Suspected-To-Be Eligible Special Education Subclass” – “all class members
                suspected of being student with disabilities who were never identified and/or
                evaluated while at Glen Mills”;

               the “Disability Subclass” – “all class members … who have qualifying disabilities
                as defined under Section 504 and ADA.”

(Compl. ¶¶ 39-42, 44.) Plaintiffs also allege a “Special Education Parent Subclass” comprised of

parents of Special Education Subclass members. (Id. ¶ 43.) On behalf of the class members,

Plaintiffs assert claims against Glen Mills and/or Dr. Ireson under Section 1983 (Counts I, III,

and IV), the Pennsylvania state education laws (Count V), Section 504 (Count IX), the ADA

(Count X), and common law (Negligence, Count XI). Plaintiffs seek compensatory and punitive

damages, together with injunctive and declaratory relief, for themselves and the class members.

(Compl., “Prayer for Relief.”)




                                                 9
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 11 of 27




III.   ARGUMENT

       A.      The Court Should Strike Plaintiffs’ Complaint for Failure to Conform with
               the Requirements of Rule 8(a)(2).

       Federal Rule of Civil Procedure 8(a)(2) requires a plaintiff to provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of Rule 8(a) is

well-established: “to give the defendant fair notice of what the … claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) (ellipses in original). Relatedly, Rule 8(d)(1) mandates that “[e]ach

allegation must be simple, concise and direct.” Fed. R. Civ. P. 8(d)(1). The Third Circuit has

recognized that “[t]aken together, Rules 8(a) and 8(d)(1) underscore the emphasis placed on

clarity and brevity by the federal pleading rules.” In re Westinghouse Sec. Litig., 90 F.3d 696,

702 (3d Cir. 1996) (quoting 5 Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1217 at 169 (2d ed. 1990)).

       Courts have held that an unduly lengthy and convoluted pleading that frustrates the

defendant’s ability to respond runs afoul of Rule 8(a)(2) and should be stricken or dismissed.

See, e.g., Westinghouse, 90 F.3d at 703-704 (upholding dismissal of a 600+ paragraph

complaint); Mann v. Boatright, 477, F.3d 1140, 1147-48 (10th Cir. 2007) (upholding dismissal

of a 99-page complaint); U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378-79 (7th

Cir. 2003) (upholding dismissal of a 400-paragraph complaint). As one court explained, courts

and litigants should not need to “to penetrate a tome approaching the magnitude of War and

Peace to discern a plaintiff’s claims and allegations.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011).

       Here, far from a “short and plain statement” of Plaintiffs’ claims, Plaintiffs’ Complaint,

spanning more than 500 paragraphs and nearly 150 pages, is a behemoth. Moreover, the


                                                   10
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 12 of 27




Complaint is rife with dramatic prose and sensationalized allegations more befitting a newspaper

exposé (like the Lisa Gartner piece attached as Exhibit B to the Complaint) than a federal court

pleading.6 As the CCIU aptly notes in its Motion to Dismiss, Plaintiffs’ Complaint was written

in a manner “plainly intended to enhance the media blitz that accompanied its filing.” (CCIU Br.

(ECF No. 12-1) at 5.) Plaintiffs obviously prefer to prosecute their case in the court of public

opinion before the Glen Mills Defendants can defend themselves in a court of law, with due

process. For these reasons, the Glen Mills Defendants move the Court to strike the Complaint

under Federal Rule of Civil Procedure 12(f), which permits the court to strike “redundant,

immaterial, impertinent, or scandalous matter,” and require Plaintiffs to file a complaint that

conforms to the requirements of Rule 8 before Defendants are forced to answer Plaintiffs’

allegations – a procedure that the Third Circuit has endorsed as “making a tremendous amount of

sense.” Westinghouse, 90 F.3d at 703.7 This Court “ha[s] repeatedly granted motions to dismiss

… needlessly verbose complaints and [should] continue to do so here.” 8 In re Zostavax (Zoster

Vaccine Live) Prod. Liab. Litig., No. 18-cv-20224-HB, 2019 WL 2137472, at *1 (E.D. Pa. May

3, 2019) (dismissing 96-page amended complaint, with leave to file second amended complaint

not to exceed 40 pages).

6
    In its brief in support of its Motion to Strike and Motion to Dismiss the Plaintiffs’ Complaint (ECF
    No. 12-1), Defendant, Chester County Intermediate Unit (the “CCIU”), sets forth in greater detail the
    ways in which Plaintiffs’ Complaint runs afoul of the pleading requirements of Rule 8. (See CCIU’s
    Br. (ECF No. 12-1) at 4-7.) The Glen Mills Defendants hereby join in, adopt, and incorporate by
    reference the argument set forth in CCIU’s brief.
7
    The court in Westinghouse cited favorably the Ninth Circuit’s decision in In re GlenFed, Inc. Sec.
    Litig., 42 F.3d 1541, 1544 (9th Cir. 1994) (en banc), where the court stated: “We see nothing to
    prevent the district court … from requiring, as a matter of prudent case management, that plaintiffs
    streamline and reorganize the complaint before allowing it to serve as the document controlling
    discovery, or, indeed, before requiring defendants to file an answer.”
8
    This is in keeping with Federal Rule of Civil Procedure 1, which provides that the rules shall be “be
    construed, administered, and employed by the court and the parties to secure the just, speedy, and
    inexpensive determination of every action and proceeding.”


                                                    11
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 13 of 27




       B.      The Court Should Strike Plaintiffs’ Class Action Allegations.

               1.      Legal Standard

       “The class-action device was designed as ‘an exception to the usual rule that litigation is

conducted by and on behalf of the individual named parties only.’” General Telephone Co. of the

Southwest v. Falcon, 457 U.S. 147, 155 (1982) (quoting Califano v. Yamasaki, 442 U.S. 682,

700-701 (1979)). An action may proceed on a class basis only if the plaintiffs satisfy the

requirements of Federal Rule of Civil Procedure 23, which the Supreme Court has described as

“a one-size-fits-all formula for deciding the class-action question.” Shady Grove Orthopedic

Associates, P.A. v. Allstate Ins. Co., 559 US 393, 399 (2010). Under the express language of

Rule 23, two conditions must be met to maintain a class action: “The suit must satisfy the criteria

set forth in subdivision (a) (i.e., numerosity, commonality, typicality, and adequacy of

representation), and it also must fit into one of the three categories described in subdivision (b).”

(Id.) Additionally, courts have held that “implicit” in Rule 23 is the requirement that the

proposed class be “definite” or “ascertainable.” Bell v. Cheswick Generating Station, No. 12-cv-

929, 2015 WL 401443, at *2 (W.D. Pa. Jan. 28, 2015) (citations omitted). “[A]scertainability

entails two important elements. First, the class must be defined with reference to objective

criteria. Second, there must be a reliable and administratively feasible mechanism for

determining whether putative class members fall within the class definition.” Hayes v. Wal-Mart

Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013).

       Where the requirements of Rule 23 are not met, the court may issue an order “requir[ing]

that the pleadings be amended to eliminate allegations about representation of absent persons and

that the action proceed accordingly.” Fed. R. Civ. P. 23(d)(1)(D). While courts generally

consider whether a proposed class meets the Rule 23 requirements after the plaintiffs move for

class certification, nothing prevents a court from addressing class certification earlier in the

                                                  12
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 14 of 27




proceedings. See Thompson v Merck & Co., Inc., No. 01-cv-1004, 2004 WL 62710, at *2 (E.D.

Pa. Jan. 6, 2004) (“At the outset, we note that plaintiffs argue that this court lacks authority to

strike the class allegations from the complaint until after the plaintiffs have filed a motion for

class certification. We do not agree.”). In fact, Rule 23 itself contemplates early resolution of

class certification, stating: “At an early practicable time after a person sues or is sued as a class

representative, the court must determine by order whether to certify the action as a class action.”

Fed. R. Civ. P. 23(c)(1)(A).

       In some cases, “the complaint itself demonstrates that the requirements for maintaining a

class action cannot be met.” Landsman & Funk PC v. Skinder-Strauss Associates, 640 F.3d 72,

93, n.30 (3d Cir. 2011). As the Supreme Court explained:

               Sometimes the issues are plain enough from the pleadings to
               determine whether the interests of the absent parties are fairly
               encompassed within the named plaintiff’s claim, and sometimes it
               may be necessary for the court to probe behind the pleadings
               before coming to rest on the certification question.

Falcon, 457 U.S. at 160. “[W]here it is clear from the complaint itself that the requirements for

maintaining a class action cannot be met, a defendant may move to strike the allegations before a

motion for class certification is filed.” Semenko v. Wendy’s Int’l, Inc., No. 12-cv-0836, 2013

WL 1568407, at *3 (W.D. Pa. April 12, 2013) (quoting NBL Flooring, Inc. v. Trumball Ins. Co.,

No. 10-cv-4398, 2011 WL 4481918, at *1 (Sept. 11, 2011)). Rules 23(c)(1)(A), 23(d)(1)(D), and

12(f) allow courts to do so. “These Rules, together, provide authority for the Court to strike the

class allegations from Plaintiffs’ Complaint, if appropriate, even before Plaintiffs move for class

certification.” Bell, 2015 WL 401443, at *2. Similarly, if it is clear from the complaint that “no

amount of discovery will demonstrate that the class can be maintained,” a court can strike the

plaintiff’s class allegations prior to class discovery. Id. (citations and emphasis omitted); see



                                                  13
          Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 15 of 27




also Semenko, 2013 WL 1568407, at *11 (striking class allegations prior to class certification

motion or class discovery).

          Regardless of whether the issue of class certification is raised by way of a defendant’s

motion to strike or the plaintiff’s motion for class certification, “[t]he plaintiffs bear the burden

of advancing a prima facie showing that the class action requirements of Federal Rule of Civil

Procedure 23 are satisfied or that discovery is likely to produce substantiation of the class

allegations.” Semenko, 2013 WL 1568407, at *2. In other words, “accelerating the class

certification question does not alter the traditional Rule 23 burdens….” Bell, 2015 WL 401443,

at *3. Here, Plaintiffs cannot meet their burden, and the Court should strike Plaintiffs’ class

allegations.

          C.     Plaintiffs’ Proposed Classes Are Not Ascertainable.

          Plaintiffs’ proposed classes cannot be certified because they are not “ascertainable.” As

the court in Bell noted, “[b]efore delving into the ‘rigorous analysis’ required by Rule 23, a court

should first consider whether a precisely defined class exists….” Bell, 2015 WL 401443, at 3

(quoting Bentley v. Honeywell Int’l, Inc., 223 F.R.D. 471, 477 (S.D. Ohio 2004)). Each of the

proposed classes require individualized fact-finding to identify the class members, rendering

them unascertainable. See Wright v. City of Wilmington, No. 13-1966-SLR-SRF, 2016 WL

356023, at *4 (D. Del. Jan. 28, 2016) (citing Carrera v. Bayer Corp., 727 F.3d 300, 305 (3d Cir.

2013)).

          For example, the “Education Class” is defined as Glen Mills students who “were

deprived of an education in accordance with the requirements of the Pennsylvania Code.”

(Compl. ¶ 40.) This is a classic “fail-safe” class that cannot satisfy the “ascertainability”

requirement for class certification. Bell, 2015 WL 401443, at *4. “When a class definition

involves an ultimate issue of liability, the court must conduct mini-hearings in order to determine
                                                  14
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 16 of 27




who belongs within the class and who does not, rendering the process administratively infeasible

and therefore unascertainable.” Id. Here, whether potential class members were given a FAPE

is not an issue that can be determined through reliable and feasible administrative processes

based on objective criteria. Instead, in order to identify the members of Plaintiffs’ putative class,

the litigants and the Court will need to engage in mini-trials to determine the specific facts

regarding the educational services provided to the class member and whether it complied with

applicable law.9

        Similarly, determining whether class members fall into the “Special Education,”

“Suspected-To-Be-Eligible Special Education,” “Special Education Parent,” and “Disability”

subclasses, requires individualized fact inquiries into the specific educational, developmental,

behavioral, and medical characteristics and histories of each putative class member, necessitating

mini-trials to determine class membership. See Semenko, 2013 WL 1568407 (noting that

determining whether a potential class member is a “qualified individual with a disability” is a

“highly individualized analysis which would require a number of individualized mini-trials”)

(citations and quotations omitted). Importantly, anything short of proceeding with such mini-

trials to establish class membership would deprive Glen Mills of its right to due process. See

Royal Mile Co., Inc. v. UPMC, 40 F. Supp. 3d 552, 582 (W.D. Pa. 2014) (“The requirement of

ascertainability protects the due process rights of defendants in class action lawsuits.”). As the

Third Circuit has recognized: “A defendant has a similar, if not the same, due process right to

challenge the proof used to demonstrate class membership as it does to challenge the elements of



9
    Plaintiffs also allege that they, like all of the putative class members, were subjected to or witnessed
    abuse of youth by staff, were subjected to a culture of intimidation and humiliation, and were subject
    to a policy and practice of inadequate medical attention. (Compl. ¶ 45.) Of course, individualized
    inquiries (involving individualized proofs) would be required to identify Glen Mills students who
    actually experienced these alleged issues.

                                                     15
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 17 of 27




a plaintiff’s claim.” Carrera, 727 F.3d at 307. Here, due process requires that the Court strike

Plaintiffs’ class allegations.

        D.      Plaintiffs Cannot Satisfy Rule 23(a)(2) or (3).

        Plaintiffs purport to assert class claims under both Rule 23(b)(2) and (3) (Compl. ¶¶ 65,

71); however, their proposed Class is not viable under either subsection. For this reason as well,

the Court should strike Plaintiffs’ class allegations. See Thompson, 2004 WL 62710, at *3

(striking class allegations where “plaintiffs cannot satisfy either Rule 23(b)(2) or (3)”).

        Rule 23(b)(2) permits class certification where, “the party opposing the class has acted or

refused to act on grounds generally applicable to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.” F ED. R. CIV. P.

23(b)(2). “Class actions certified under (b)(2) are restricted to those cases where the primary

relief sought is injunctive or declaratory relief.” Thompson, 2004 WL 62710, at *3 (emphasis

added) (citing Barnes v. American Tobacco Co., 161 F.3d 127, 142-43 (3d Cir.1998)).

        “Where, as here, the putative class seeks injunctive and declaratory relief as well as

compensatory damages, the Third Circuit measures the predominance of money damages in the

Rule 23(b) context using the ‘incidental damages’ standard set forth by the Fifth Circuit to

determine whether the monetary damages are incidental to the injunctive and declaratory relief

sought.” Wright, 2016 WL 356023, at *7 (citing Hohider v. United Parcel Serv., Inc., 574 F.3d

169, 198-99 (3d Cir. 2009)). “Incidental damages” are those that “flow directly from liability to

the class as a whole on the claims forming the basis of the injunctive or declaratory relief.”

Thompson, 2004 WL 62710, at *3 (quoting Allison v. Citgo Petroleum Corp., 151 F.3d 402, 415

(5th Cir.1998) (emphasis in original)). Courts consider three factors in determining whether a

class seeks “incidental damages”:



                                                  16
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 18 of 27




               (1) whether such damages are of a kind to which class members
               would be automatically entitled;

               (2) whether such damages can be computed by “objective
               standards” and not standards significantly reliant upon “the
               tangible, subjective differences of each class member’s
               circumstances”; and

               (3) whether such damages would require additional hearings to
               determine.

Id.

       Here, Plaintiffs seek “compensatory and punitive damages.” (Compl., “Prayer for

Relief” ¶ C.) Such damages cannot be computed by objective standards, are subject to

differences based on each class member’s circumstances, and plainly would require

individualized hearings to determine. See Thompson, 2004 WL 62710, at *4 (“Plaintiffs’ request

for compensatory and punitive damages on behalf of each class member would necessarily

require individualized proof of injury.”) “Plaintiff’s claims therefore cannot as a matter of law

satisfy the prerequisites for class certification under Rule 23(b)(2).” Id.; see also Wright, 2016

WL 356023, at *7 (striking class allegations for failure to satisfy Rule 23(b)(2) where

“determining each class member’s monetary damages will require an individualized analysis.”).

       Plaintiffs’ proposed class claims fare no better under Rule 23(b)(3). Rule 23(b)(3)

permits class actions where “the questions of law or common fact to class members predominate

over any questions affecting only individual members,” and where “a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.” F ED. R. CIV. P.

23(b)(3). “Because the nature of the evidence that will suffice to resolve a question determines

whether the question is common or individual, a district court must formulate some prediction as

to how specific issues will play out in order to determine whether common or individual issues

predominate in a given case.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311 (3d


                                                 17
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 19 of 27




Cir. 2008) (citations and quotations omitted). “If proof of the essential elements of the cause of

action requires individual treatment, then class certification is unsuitable.” Id. (quoting Newton

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 172 (3d Cir. 2001)).

       Here, there is no question that the essential elements of Plaintiffs’ purported causes of

action require individual treatment, rendering class certification impossible. Adjudicating

Plaintiffs’ excessive force and education-based claims implicates numerous individualized issues

bearing on both liability and damages, each of which will require individualized proofs as to

each class member. See Wright, 2016 WL 356023, at *8 (denying class certification on Section

1983 claims where “each class member’s inclusion would require an analysis of whether the

facts and legal character of the detention comport with plaintiff’s theory”). For each class

member, the factfinder must answer, among others, the following questions: Was he physically

abused? If so, how, when, by whom, and under what circumstances? Did he suffer any

damages? If so, of what nature and in what amount? Similarly, individualized issues as to each

of the specific claims of the sub-classes abound: In what educational programs was the class

member enrolled, and why? Was the class member evaluated for a qualifying disability? If not,

why not? Was an IEP developed for the class member? If so, under what circumstances and

with whose involvement? None of these questions can be resolved on a class basis. And, of

course, the defenses that Glen Mills may present will vary from class member to class member.

See Thompson, 2004 WL 62710, at *5 (noting that the defendant’s unique defenses to class

members’ claims negate predominance). Based on the nature of Plaintiffs’ purported class

claims, it is inescapable that this action, “conducted nominally as a class action[,] would

degenerate in practice into multiple lawsuits tried separately.” Id. As the court in Semenko

explained, “predominance exists only when there exists generalized evidence which proves or



                                                 18
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 20 of 27




disproves an element on a simultaneous, class-wide basis, since such proof obviates the need to

examine each class member’s individual position.” 2013 WL 1568407, at *11. That clearly is

not the case here. As is evident from the Complaint, including the varied allegations even among

the named student Plaintiffs, the proposed class claims in this action “cannot be adjudicated in a

one size fits all format, as required by Rule 23(b)(3),” and the Court should strike Plaintiffs’

class allegations. Id.

       E.      The Court Should Dismiss Plaintiffs’ Education-Based Claims for Plaintiffs’
               Failure to Exhaust Their Administrative Remedies.

               1.        Legal Standard

       “A motion to dismiss under Rule 12(b)(1) challenges the jurisdiction of the court to

address the merits of the plaintiff’s complaint.” Swope v. Cent. York Sch. Dist., 796 F. Supp. 2d

592, 598-99 (M.D. Pa. 2011) (citations and quotations omitted). “A plaintiff’s failure to exhaust

his administrative remedies is a jurisdictional issue, such that the appropriate device to raise this

issue is a motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction.” Swope,

796 F. Supp. 2d at 599 (citations omitted).

               2.        Plaintiffs’ Education-Based Claims Sound under the IDEA, and
                         Plaintiffs Must Exhaust the Administrative Remedies of the IDEA
                         before this Court Can Exercise Jurisdiction over Plaintiffs’ Claims.

       Plaintiffs assert several education-based claims against the Glen Mills Defendants in their

Complaint, alleging procedural due process and equal protection violations under the Fourteenth

Amendment through Section 1983 (Counts III and IV); denial of a FAPE under Pennsylvania

law (Count V); violation of Section 504 (Count IX); and violation of the ADA (Count X).

Plaintiffs cannot proceed with any of these claims in this action because they are all subsumed

under the IDEA, which has a strict administrative exhaustion requirement. Plaintiffs did not




                                                 19
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 21 of 27




satisfy this exhaustion requirement, and the Court therefore lacks subject matter jurisdiction over

these education-based claims.

        Section 1415(l) of the IDEA “requires that a plaintiff exhaust the IDEA’s procedures

before filing an action under the ADA, the Rehabilitation Act or similar laws” when the lawsuit

“‘seeks relief that is also available’ under the IDEA.” Fry v. Napoleon Cmty. Sch., 137 S.Ct.

743, 752 (2017) (quoting 20 U.S.C. § 1415(l)). The IDEA’s exhaustion rule “hinges on whether

a lawsuit seeks relief for the denial of a free appropriate public education [“FAPE”].” Id. at 754.

“If a lawsuit charges such a denial, the plaintiff cannot escape § 1415(l) merely by bringing her

suit under a statute other than the IDEA[.]” Id. “Rather, that plaintiff must first submit her case

to an IDEA hearing officer, experienced in addressing exactly the issues she raises.” Id. But, if

the lawsuit is brought under a different statute and “the remedy sought is not for the denial of a

FAPE, then exhaustion of the IDEA’s procedures is not required.” Id. To make that

determination, the Court must look to the “crux – or in legal-speak, the gravamen – of the

plaintiff’s complaint, setting aside any attempts at artful pleading.” Id. at 755. The Court,

therefore, must “examine whether a plaintiff’s complaint – the principal instrument by which she

describes her case – seeks relief for the denial of an appropriate education.” Id. Claims under

the Section 504 or the ADA are likewise subject to the IDEA’s exhaustion requirement. See

Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 273–74 (3d Cir. 2014). Section 1415(l)

therefore “bars plaintiffs from circumventing [the] IDEA’s exhaustion requirement by taking

claims that could have been brought under IDEA and repackaging them as claims under some

other statute – e.g., section 1983, section 504 of the Rehabilitation Act, or the ADA.” Id. at 272

(quoting Jeremy H. v. Mount Lebanon Sch. Dist., 95 F.3d 272, 281 (3d Cir. 1996)) (alteration in

original).



                                                 20
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 22 of 27




       Here, Plaintiffs’ education-based claims explicitly involve the alleged denial of a FAPE

and are brought under Section 504, the ADA, or both. Taking them each in turn, Count III

alleges that the Glen Mills Defendants “violated the procedural due process rights of the

Education Subclass by depriving them of their right to an education[.]” (Compl. at 115.)

Similarly, Count IV alleges that the Glen Mills Defendants “violated the Fourteenth Amendment

rights of the Education Subclass by depriving Plaintiffs equal access to a public education.” (Id.

at 118.) Next, Count V alleges that the Glen Mills Defendants “violated the rights of the

Education Subclass to a public education under Pennsylvania law.” (Id. at 120.) Count IX

alleges that the Glen Mills Defendants “violated the rights of the Disability Subclass under

Section 504 of the Rehabilitation Act.” (Id. at 129.) Finally, Count X alleges that the Glen Mills

Defendants “violated the rights of the Disability Subclass under the [ADA].” (Id. at 134.)

Plainly, each of Plaintiffs’ education-based claims “seeks relief for the denial of an appropriate

education” or arises under Section 504 or the ADA, requiring exhaustion under the IDEA prior

to filing suit in this Court. Fry, 137 S.Ct. at 755.

       Exhausting IDEA’s administrative process “is required in order for the statute to ‘grant[ ]

subject matter jurisdiction to the district court [ ].’” Batchelor, 759 at 272 (quoting Komninos by

Komninos v. Upper Saddle River Bd. of Educ., 13 F.3d 775, 778 (3d Cir. 1994) (“[I]t is clear

from the language of the Act that Congress intended plaintiffs to complete the administrative

process before resorting to federal court.”) (alterations in original); see also 20 U.S.C. §

1415(i)(3)(A). The purpose of requiring administrative exhaustion under the IDEA prior to

filing suit is to “develop the factual record and resolve evidentiary disputes concerning, for

example, evaluation, classification, and placement.” W.B. v. Matula, 67 F.3d 484, 496 (3d Cir.

1995); see also Grieco v. N.J. Dept. of Educ., No. 06–4077, 2007 WL 1876498 (D.N.J. June 27,



                                                  21
         Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 23 of 27




2007) (noting “ordinary rule” that education cases are “best resolved with the benefit of agency

expertise and a fully developed administrative record”) (citation and internal quotations omitted).

Importantly, even where, as here, plaintiffs bring claims on behalf of themselves and on behalf of

a class sounding in the IDEA, exhaustion is nevertheless required. See, e.g., N.A. ex rel. D.A. v.

Gateway Sch. Dist., 820 F. Supp. 2d 649, 653 (W.D. Pa. 2011) (granting motion to dismiss for

failure to exhaust administrative remedies and rejecting plaintiffs’ argument that class plaintiffs

need not satisfy the IDEA’s exhaustion requirement); Blunt v. Lower Merion Sch. Dist., 559 F.

Supp. 2d 548, 559 (E.D. Pa. 2008) (same).

         No Plaintiff makes any allegation that he made any attempt to satisfy the IDEA’s

exhaustion requirement. Plaintiffs also do not claim that doing so would be inadequate or futile.

Instead, in a footnote, they baldly assert that the IDEA’s administrative exhaustion requirements

do not apply “[b]ecause Defendants violate the IDEA through it systemic policies and practices

…” and cite Beth V. v. Carroll, 87 F.3d 80, 89 (3d Cir. 1996), as supporting that proposition.

(Compl. ¶ 335 n.26.) Plaintiffs’ reliance on Beth V., however, is misplaced. First, Plaintiffs

cannot defeat the IDEA’s exhaustion requirement with a footnote containing conclusory

allegations of systemic violations. See Blunt, 559 F. Supp. 2d at 559 (explaining that

“[p]laintiffs cannot overcome the clear emphasis on the claims of the individual students by

including conclusory allegations of some systemic deficiencies”). Second, as Defendant CCIU

argues in its brief in support of its motion to dismiss (ECF No. 12-1), the Beth V. case concerned

the lack of an adequate state compliance hearing system, not individuals claiming that they were

deprived of a FAPE, as is the case here. 10 See Beth V., 87 F.3d at 89. Moreover, the Third


10
     As with the arguments under Rule 8(a), CCIU sets forth in greater detail the IDEA’s administrative
     exhaustion requirement. (See CCIU’s Br. (ECF No. 12-1) at 7–12.) The Glen Mills Defendants
     likewise join in, adopt, and incorporate by reference these arguments set forth in CCIU’s brief.

                                                    22
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 24 of 27




Circuit declined to decide the exhaustion issue, remanding it instead to the district court. Id. The

Beth V. case therefore does not relieve Plaintiffs of the exhaustion requirement under the IDEA.

        In sum, because Plaintiffs failed to comply with the IDEA and initially pursue their

alleged deprivation of a FAPE through its administrative process, this Court lacks the subject

matter jurisdiction to adjudicate Plaintiffs’ education-based claims. Accordingly, the Court

should dismiss Counts III, IV, V, IX, and X of Plaintiffs’ Complaint.

        F.      Plaintiffs’ Section 1983 Claim Premised on the Fourteenth Amendment Must
                Be Dismissed.

                1.      Legal Standard

        “When deciding a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and draw all inferences in the light most favorable to the

plaintiff.” Lim v. Rajan, No. 13-cv-1385-HB, 2013 WL 5272845, at *1 (E.D. Pa. Sept. 18, 2013)

(citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir.2008); Umland v. Planco Fin.

Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008)). The court must then determine whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

570). A claim must do more than raise a “mere possibility of misconduct.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). Under this

standard, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                2.      Plaintiffs’ Purported Fourteenth Amendment Claim Fails as a Matter
                        of Law.

        Although Plaintiffs allege that the Eighth and Fourteenth Amendments each protect

Plaintiffs “from excessive and unreasonable use of force, to be protected from harm, and to

receive adequate medical treatment” (Compl. at 110, 112 (Counts I and II)), only the Eighth

                                                  23
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 25 of 27




Amendment applies to excessive force claims by individuals who are in state custody like

Plaintiffs. See Graham v. Connor, 490 U.S. 386, 394 (1989). “In addressing an excessive force

claimed under § 1983, analysis begins by identifying the specific constitutional right allegedly

infringed by the application of force[,]” which in most instances is either under the Fourth

Amendment or the Eighth Amendment Id. (emphasis added). “The validity of the claim must

then be judged by reference to the specific constitutional standard that governs that right, rather

than to some generalized ‘excessive force’ standard.” Id. (citations omitted). This is called the

“more-specific provision rule,” which requires any constitutional claim “covered by a specific

constitutional provision, such as the Fourth or Eighth Amendment” to be analyzed under the

standard appropriate to that specific provision, not under the rubric of substantive due process

[under the Fourteenth Amendment].” County of Sacramento v. Lewis, 523 U.S. 833, 843-44

(1998). The Third Circuit expressly adopted the more-specific provision rule in Betts v. New

Castle Youth Development Center, 621 F.3d 249, 259-60 (3d Cir. 2010).

       The “specific constitutional rights” in the context of an excessive force claim are as

follows: The Fourth Amendment protects a free citizen from unreasonable searches and

seizures. See Terry v. Ohio, 392 U.S. 1, 19, n.16 (1968). At the point where the arrest ends and

pretrial detention begins, “the Due Process Clause” [of the Fourteenth Amendment] protects a

pretrial detainee from the use of excessive force that amounts to punishment.” Graham, 490

U.S. at 395 n.10 (citing Bell v. Wolfish, 441 U.S. 520, 535–539 (1979)). “After conviction, the

Eighth Amendment ‘serves as the primary source of substantive protection . . . in cases . . . where

the deliberate use of force is challenged as excessive and unjustified.’” Id. (quoting Whitley v.

Albers, 475 U.S. 312, 327 (1986)); see also Betts, 621 F.3d at 261 (rejecting adjudicated

delinquent youth’s argument that the Due Process Clause applied to his claims because “these



                                                 24
        Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 26 of 27




allegations fit squarely within the Eighth Amendment’s prohibition on cruel and unusual

punishment” and that therefore “the more-specific provision rule forecloses [plaintiff’s] due

process claims”).

       Recognizing these distinctions, the Supreme Court in Whitley stated that the Eighth

Amendment, rather than the Due Process Clause of the Fourteenth Amendment, provides the rule

for deciding excessive force claims by people convicted of crimes or adjudicated delinquent

because, with respect to such persons, “the State has [already] complied with the constitutional

guarantees traditionally associated with criminal prosecutions.” 475 U.S. at 318. Thus, “[a]ny

protection that ‘substantive due process’ affords convicted prisoners against excessive force is,

we have held, at best redundant of that provided by the Eighth Amendment.” Graham, 490 U.S.

at 395 n.10 (citing Whitley, 475 U.S. at 327).

       When applying these constitutional principles to Plaintiffs’ purported claims arising

under Fourteenth Amendments, it is clear that they should be dismissed. Plaintiffs’ claims

arising under the Fourteenth Amendment should are redundant and duplicative of their Eighth

Amendment claims. See Graham, 490 U.S. at 395 n.10. As stated above, Plaintiffs’ Complaint

plainly (and mistakenly) alleges that the Eighth and Fourteenth Amendments provide protection

for the same conduct. The more-specific provision rule, however, forecloses Plaintiffs’

substantive due process claim under the Fourteenth Amendment. See Betts, 621 F.3d at 261.

Accordingly, it should be dismissed.

IV.    CONCLUSION

       For all the foregoing reasons, the Glen Mills Defendants respectfully request that the

Court grant their Motion and enter an Order in the form attached to the Motion.




                                                 25
       Case 2:19-cv-01541-HB Document 46-1 Filed 07/15/19 Page 27 of 27




Date: July 15, 2019                 Respectfully submitted:


                                     /s/ Joseph McHale
                                    STRADLEY RONON STEVENS & YOUNG, LLP
                                    By: Joseph McHale (Pa. No. 65706)
                                    Great Valley Corporate Center
                                    30 Valley Stream Parkway
                                    Malvern, PA 19355
                                    610.640.8007
                                    jmchale@stradley.com

                                    Joseph T. Kelleher (Pa. No. 202786)
                                    Brandon M. Riley (Pa. No. 316136)
                                    2005 Market Street, Suite 2600
                                    Philadelphia, PA 19103
                                    215.564.8034; 215.564.8147
                                    jkelleher@stradley.com; briley@stradley.com

                                    Counsel for Defendants,
                                    The Glen Mills Schools and Randy Ireson




                                      26

                                                                              4179557
